             Case 2:21-cv-00184-EFB Document 3 Filed 02/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID ARTHUR BROWAND,                                  No. 2:21-cv-0184-EFB P
12                           Petitioner,
13              v.                                           ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION,
16                           Respondent.
17

18             Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

19   28 U.S.C. § 2254. However, he has neither filed an application for leave to proceed in forma

20   pauperis nor paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner

21   will be provided the opportunity to either submit a request to proceed in forma pauperis or submit

22   the appropriate filing fee.

23             In accordance with the above, IT IS ORDERED that:

24             1. Petitioner shall submit, within thirty days from the date of service of this order, a

25                   request to proceed in forma pauperis or the appropriate filing fee; petitioner’s failure

26                   to comply with this order may result in this action being dismissed; and

27   /////

28   /////
        Case 2:21-cv-00184-EFB Document 3 Filed 02/08/21 Page 2 of 2


 1          2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis
 2             form used by this district.
 3   Dated: February 8, 2021.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
